First of all, I 
would like to congratulate Mr. d’Escoto Brockmann on 
his well-deserved election to preside over the 
sixty-third session of the General Assembly. The 
sustained increase in the cost of energy, the growing 
demand for oil by industrialized countries and 
emerging economies, higher food prices, the lack of 
arable land and water in many regions and climate 
change are only some of the indicators of 
non-conventional threats to security that we all face 
today and increasingly in the future.  
 But crises also offer opportunities. Throughout 
the decades, hundreds of millions of people all over the 
world abandon their ancestral lands and move to cities 
in search of work and a better life, as Governments 
focus their attention and resources on cities and 
neglected rural populations. But as urban populations 
swell in numbers, the dream of a better life is turning 
into desperation. However, the twenty-first century 
may witness their return to their places of origin, if 
Governments can learn from this crisis and seriously 
invest in job creation programmes for rural areas, 
particularly in agriculture, in order to increase food 
production. 
 Increasing food costs, whatever the cause may be, 
are neutralizing the progress achieved in many 
developing countries towards the achievement of the 
Millennium Development Goals. If the international 
community does not redouble and coordinate its efforts 
to significantly boost development assistance and 
market access, it will be nearly impossible for poor, 
non-oil-producing countries to achieve even the modest 
goals that we had set for them in 2001 with a view to 
reducing poverty in the world by half by 2015. Donor 
countries must quickly readapt their aid for 
development, emphasizing agriculture, particularly in 
support of small family and community projects, 
preservation of land and rainwater recovery, by 
increasing the percentage of official development 
assistance (ODA) from a modest 3 per cent in 2006 to 
at least 30 per cent. I note that in 1980, the percentage 
of all foreign aid dedicated to agriculture was 17 per 
cent, which had dropped to 2.9 per cent by 2006. 
Timor-Leste accordingly supports the initiative of the 
Secretary-General to establish a High-Level Task Force 
on the Global Food Security Crisis and an integrated 
framework in order to deal with immediate food needs 
worldwide and to provide the most vulnerable 
countries with the capacity they need to become self-
sufficient. 
 As a newly independent country, Timor-Leste has 
benefited much from the generosity of the international 
community. Donors will say that they have contributed 
hundreds of millions of dollars to my country in the 
last few years, and that is true. However, we must ask 
ourselves if the aid has helped to improve the lives of 
the majority of our population. The answer is yes and 
no. But we all could do better if the bulk of the aid was 
not used to cover the costs of the endless study 
missions and redundant reports, but was invested on 
the ground in small rural development initiatives. 
(spoke in English) 
 Timor-Leste is a least developed country. 
However, Almighty God has bestowed on us some 
modest oil, gas and other mineral wealth. Our oil and 
gas revenues are modest, averaging only $100 million 
to $150 million a month. It could be argued that, for a 
country of slightly over one million people, this 
amount is not too bad. By the end of this year, our 
Petroleum Fund, which was established in 2005, will 
have accumulated in excess of $3 billion, all invested 
in United States treasury bonds. A writer in The 
Economist recently stated that those who invest in 
United States treasury bonds are people who like to 
lose money. We may be among them. We agree with 
that remark, and Timor-Leste is seeking to reinvest our 
modest revenues in diversified portfolios around the 
world. 
 While our first obligation is to make use of our 
oil wealth for the sustainable development of our 
country and to address the immediate needs of our 
poorest, we are not indifferent to the suffering of our 
fellow human beings in other parts of the world. When 
the Asia region was hit in December 2005 by a tsunami 
of major proportions, our Government immediately 
contributed $50,000 for the victims in Indonesia, and 
 
 
9 08-51851 
 
our citizens took up their own collection of donations 
and raised an additional $70,000. 
 Now, in response to several natural disasters that 
have affected tens of millions of our fellow human 
beings, Timor-Leste promptly decided to donate 
$500,000 for the victims of the earthquake that hit the 
Chinese province of Sichuan; $500,000 for the victims 
of Cyclone Nargis that hit Myanmar on 2 May, to be 
channelled through the Association of Southeast Asian 
Nations (ASEAN) Secretariat; and $500,000 for Cuba 
to assist the victims of Hurricanes Gustav and Ike, to 
be channelled directly to the Cuban authorities. 
Starting in 2009, Timor-Leste will contribute 
$1 million annually to assist child-related programmes 
in Myanmar and Somalia through United Nations 
agencies like UNICEF and the Office of the 
United Nations High Commissioner for Refugees 
(UNHCR). 
 We believe that, even though we are poor, or 
because we are poor, we should better understand and 
feel the pain of the poorest of the poor and must be 
among the first to help others less fortunate than us. 
 In my address today, I shall touch upon three 
international issues: Myanmar, the United States 
embargo against Cuba and the question of Western 
Sahara. 
 Timor-Leste’s stance on Myanmar is aligned with 
the stance taken by our immediate neighbours in the 
Association of Southeast Asian Nations. We believe in 
particular that while strong denunciations of abuses are 
justifiable and that sanctions might be morally 
justifiable, there cannot be a long-term solution in 
Myanmar without the consent and full partnership of 
that country’s army. Hence, the challenge for those 
involved is to persuade the military that their own 
interests as a group will not be compromised in any 
future democratic arrangement. Any other strategy 
seeking to sideline the military or that the military sees 
as undermining their power and future safety will not 
succeed and will only prolong the agony of all in that 
sad country. 
 Hurricanes Gustav and Ike, which brought 
devastation to the Caribbean, ruined the Cuban 
economy. The country’s material losses are staggering, 
with initial estimates showing the losses to approach a 
total of at least $5 billion. Timor-Leste has nearly 
700 East Timorese medical students in Cuba, and over 
140 East Timorese are studying medicine in our 
national university with Cuban medical instructors. In 
addition, there are nearly 300 Cuban doctors working 
in our country, distributed through all districts and 
sub-districts. Cuban adult education specialists assist 
us in our adult literacy campaign, benefiting thousands 
of adults. The costs of those programmes are borne 
almost entirely by Cuba. 
 Mr. Siles Alvarado (Bolivia), Vice-President, took 
the Chair. 
 While I commend the United States and any 
country that stands for universal democratic values and 
that provides moral support for those promoting 
democracy in their own countries, I submit that 
punitive measures imposed on poor developing 
countries for the perceived sins of their leaders cannot 
be morally justified. 
 As a friend of the United States, I humbly appeal 
to its next Administration and to Congress to lift the 
embargo against Cuba. Such a gesture would be 
honourable, and my admiration for the United States 
would only increase. As it is, as I witness the impact of 
United States sanctions on a small developing country, 
as well as its refusal to provide unconditional 
assistance to Cuba following the devastation caused by 
Hurricanes Gustav and Ike, my heart bleeds in sorrow 
and my admiration for the United States seriously 
diminishes. In that connection, I wish to express once 
again our most heartfelt sympathy and solidarity with 
the people of Haiti and others in the Caribbean region 
who were affected by the recent natural disasters. 
 With regard to the situation in Western Sahara, 
Timor-Leste is guided by the stance taken by the 
regional organization that is most competent on this 
matter — the African Union — and guided by the 
relevant resolutions of the General Assembly and the 
Security Council and the Advisory Opinion of the 
International Court of Justice, all of which clearly and 
unequivocally recognize the inalienable right of the 
people of Western Sahara to self-determination. That is 
the core of the issue and the root cause of the ongoing 
conflict. Hence, Timor-Leste joins with the African 
Union in calling for strict respect for the inalienable 
right of the Saharawi people to self-determination. 
 I now turn to the situation in my own country. On 
11 February, I was shot and nearly died as a result. I 
escaped by an act of God and thanks to the 
professionalism and dedication of doctors and nurses at 
the Australian army medical centre in Dili and the 
  
 
08-51851 10 
 
doctors and nurses at the Royal Darwin Hospital. To 
them, and to all who have prayed for my life and my 
recovery, I once again express my eternal gratitude. I 
stood at the frontier between life and death; I saw the 
darkness of death and the beauty of life, which I nearly 
left behind. 
 The attack against Prime Minister Gusmão and 
myself shocked the nation, and my near-death served to 
unite the people in opposing violence. Since then, the 
situation in Timor-Leste has been more peaceful than it 
has been in many years, without any politically 
motivated violence so far; even common crime has 
been significantly reduced. The Government, led by 
Mr. Gusmão, a resistance hero, has made enormous 
efforts in stabilizing the country and delivering 
services to the people. Progress is visible. A growing 
number of internally displaced persons are returning 
home. Most camps are now empty. More than 
700 former soldiers involved in the 2006 mutiny have 
accepted a Government financial package and have 
returned home. 
 On the economic front, our real gross domestic 
product (GDP) will show a 7 per cent increase by the 
end of this year. However, if oil and gas revenues are 
factored in, our economic growth will be 
approximately 19 per cent. While our real annual GDP 
per capita is less than $400, that figure jumps to more 
than $4,000 if oil and gas revenues are factored in. 
However, we would not have succeeded in pulling back 
from the brink without the prompt and steadfast 
support of the international community. I thank the 
Secretary-General and, through him, the entire 
United Nations family, in particular those serving in 
my country in various capacities, for their selfless 
contributions to the preservation of peace in 
Timor-Leste. 
 I also thank Australia and New Zealand for 
maintaining a robust and credible security force in my 
country in support of, and in close coordination with, 
our Government and the United Nations Integrated 
Mission in Timor-Leste, under the leadership of 
Mr. Atul Khare, Special Representative of the 
Secretary-General, who is a most compassionate 
human being and a dedicated and tireless professional. 
 The professionalism of the International Security 
Forces is visible to all, and the behaviour of the 
soldiers is irreproachable. The same can be said of the 
United Nations police force in my country, comprising 
police from 40 countries, with particular reference to 
formed police units from Portugal, Pakistan, Malaysia 
and Bangladesh. We are blessed by the Almighty with 
non-negligible resources, and we can count on the 
generosity of our development partners, but challenges 
remain complex and multifaceted. However, I am 
confident that, with a shared vision and a commitment 
to serve the poorest of the poor, we will meet the 
Millennium Development Goals. We cannot fail. We 
shall not fail. 